DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received Jan. 07, 2021.  No Claims have been canceled. Claims 1, 12 and 18 have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.

	Response to Arguments/Amendments
Claim Rejections - 35 USC § 112
Applicant’s amendments in response to the rejection set forth in the previous Office action for failing to particularly point out and distinctly claim the subject matter of claims 1-17 is sufficient to overcome the rejection of claims 1-17.  The examiner withdraws the 35 USC 112 2nd/(b) paragraph rejection of claims 1-17.    
Claim Rejections - 35 USC § 101
Applicant's arguments filed Jan 07, 2021 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant argues that the present claimed subject matter is directed toward systems/methods that change how benefit processing takes place by allowing manufacturers of pharmaceutical products to temporarily provide payment assistance benefit to consumers.  Applicant argues that the limitations of generating benefit processing business logic with a provisioning request the include pharmaceutical benefit specification and then disabling the benefit processing business logic and receiving a 
(2)  In the remarks applicant argues that the claimed limitations include additional limitations and requirements of the amended claims integrates that abstract idea into a practical application of the abstract idea since it is applied in a manner that imposes a meaningful limitation on the abstract idea.  Applicant argues that the meaningful way is by allowing generating and disabling business logic related to a pharmaceutical benefit to prevent fraud.   The claim recites with respect the disabling feature recites “responsive to the request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification, disable the benefit processing business logic, wherein disabling the benefit processing business logic prevents future approval decisions related to the pharmaceutical benefit submission.”  
The specification discloses-
Para 0050 “In one embodiment, the program will be completely disabled for everyone other than patients specifically authorized in the request sent”

para 0054 “how a secured program can be disabled within the system. For
instance, the vendor entity processor 140-3 performs the step of a method 301 at block 340 to send a request to disable the secured program to the system processor(s) 118. Next, the system processor(s) 118 performs the steps of the method 301 at block 342 to receive the request from the vendor entity processor 140-3 to disable or close the new secured program.”

The disabling step is recited at a high level of generality without any details related to the technical process to implement the function, which is so broad as to be interpreted as a manual process or user implemented.  Rather the focus on the result of the function.  Furthermore, the claim limitation and specification indicates that the disabling function can be performed manually or at the request of the vendor in order to mitigate risk.  Therefore, the focus of the limitation is not indicative of patent eligible subject matter that transforms the abstract claim but rather to mitigate risk which is explicitly an abstract concept.  The rejection is maintained.  
(2)   In the remarks applicant argues that under step 2A prong 2, the claimed limitations are applicable to example 37.  The examiner disagrees.  In example 37 the subject matter improved upon the position of icons displayed.  Applicant argues that the present claimed limitations are analogous to example 37 for taking real-time data for generating or disabling a benefit and integrates the data using enhanced logic to lead to a system that can process benefits in response to this real time change.  The examiner respectfully disagrees. The disabling of a benefit as discussed above is so broadly claimed at to encompass a manual process. Furthermore, the purpose of the disabling functions are not directed toward solving a problem rooted in technology as found in example 37 but rather to mitigate risk.  Accordingly example 37 is not applicable.  The rejection is maintained.
(3)  In the remarks applicant points to example 40 arguing that the collected traffic data and provides a specific improvement to other systems.   Applicant fails to provide an argument with respect to the claimed limitations and example 40.  The rejection is maintained.
(4)  In the remarks applicant points to example 41 and 42 which provided a specific improvement which by allowing remote users to share information in standardized format.  Applicant makes the conclusory statement that the pending claims require modification of business logic providing a specific improvement over prior art references.  The examiner disagrees with the premise of applicant’s argument.  The applicant is arguing limitations not claimed.  The business logic is not modified but rather disabled.  Examples 41 and 42 are not applicable.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Interpretation
In light of the specification the examiner is interpreting the limitation “benefit specification” to be “The medical benefit specification comprises a plurality of limitations of use associated with the product related entity's policy or benefit rules”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-11:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites a process to receive a request, generate a benefit provisioning request, receive a benefit submission, determine an approval decision, process the benefit submission, deny benefit submission, generate a transaction record or denial record, display different interface views, receive a request to close benefit specification and disable benefit logic which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic processor and display interface and the closing of a benefit logic. That is, other than reciting displaying a first and second access displaying different views to different portions of benefit records, and closing a program (i.e. benefit logic) nothing in the claim element precludes the step from practically being performed in the mind.  The steps of receiving a provision request, provisioning request, receive benefit submission and receive request to close a program (benefit logic), mimic mental processes of observation.  The steps of determining approval decision, determining denial decision, deny benefits mimics mental processes of analysis and decision.  The step of generating a record mimics mental processes of memory.  The steps above, are directed toward data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward approving or denying a benefits submission request where a record of the benefit transaction or denial is generated and different portions of a benefit record related to benefits submission is displayed. Such concepts can be found in the abstract category of commercial interactions and business relations.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a system processor and display processes to (1) receive request-insignificant extra solution activity of transmitting data,  (2) generate a business logic with request comprising processing benefit rules-a common business practice (3) receive benefit submission-insignificant extra solution activity of transmitting data (4) determine an approval decision-directed toward common business activity (5) process the benefit submission –a common business activity (6)  determining a denial decision-a common business activity (7) generate a transaction/denial record-a common business activity (8) display product and second interface to pharmacy with different views-insignificant extra solution activity of outputting data (9) receive request to close benefit specification – an insignificant extra solution activity to close rules (10) close benefit specification disabling benefit processing logic (i.e. program) an insignificant extra solution activity.  Limitation 10 is broad enough to encompass manual activity.     The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the processor and interface at each step of the process is purely in terms of results desired and devoid of implementation of details.  Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).  
When considered as a combination of parts the combinations of Limitations 1-6 are directed toward a business process of submitting and approving/denying benefit submission. The combination of limitations 1-6 and 7 (generate a record) is directed toward a common business process of recording a transaction.  The combination of limitation 1-8 is directed toward displaying an interface to a product manufacture and a second interface to view records of the transaction of limitations 1-7.  The combination of limitations 8-9 are directed toward a receiving a user request to close a benefit specification and closing the benefit business logic (.i.e. program).   As discussed above the closing of the benefit business logic is so high level as to encompass manual processes.  
When the claims are taken as a whole, does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because the claimed subject matter as a whole or combination of part the claimed subject matter is directed toward a business process.  The limitations fail to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The system claims simply recite the concept of approving/denying benefit submission, generate, display records and closing a business logic (program) in response to a user request to close the benefit program.    
Accordingly the claimed limitations do not contain elements indicative of integration into a practical application.  
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to approve/deny benefits submission, generate records and display records.  
The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a specific technological function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any functions, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising data storage devices storing instructions, a processor, a processing business logic and first and second interface–is purely functional and generic. Nearly every computer system will include a “data storage devices storing instructions”, “processor” and “interface” capable of performing the basic computer functions required by the system claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-decision-recording-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), 
The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The specification recites the business logic may include rules (para 0034).  The specification recites that the media (storage device) may be any available media or storage device (see para 0073, para 0078).and discloses that the system and processor may be general purpose (para 0082).   The specification discloses the elements using high level processes without any specific or unique technical process.  The functions claimed can be performed by any technical means using generic hardware and programming.  
The specification discloses the disabling process to be:
Para 0050 “In one embodiment, the program will be completely disabled for everyone other than patients specifically authorized in the request sent”

para 0054 “how a secured program can be disabled within the system. For
instance, the vendor entity processor 140-3 performs the step of a method 301 at block 340 to send a request to disable the secured program to the system processor(s) 118. Next, the system processor(s) 118 performs the steps of the method 301 at block 342 to receive the request from the vendor entity processor 140-3 to disable or close the new secured program.”

The specification makes clear that the purpose to disable the program (i.e. business logic) is to mitigate risk and is so high level as to include manual processes.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 

Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);


The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 

US Pub No. 2015/0120418 A1 by Cervenka et al; US Pub No. 2009/0112721 A1 by Hammad et al; US Pub No. 2002/0062249 A1 by Iannacci; 

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-8 these dependent claim are directed toward benefit parameters, dependent claim 9 is directed toward the process to submit benefits not received via a clearinghouse, dependent claim 10 and 11 are directed toward receiving requests for benefits and providing benefits. Therefore, the dependent claims have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-11 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 12-17:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 12 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 12 recites a process to receive a request, generating a business logic (program) comprising rules, receive a benefit submission, determine an approval decision, process the benefit submission, deny benefit submission, generate a transaction record or denial record, display different interface views, receiving a request to close benefit specification and close benefit specification, which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic processor and display interface and closing the benefit business logic. That is, other than reciting displaying a first and second access displaying different views to different portions of benefit records, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of receiving a provision request, provisioning request, receive benefit submission, mimic mental processes of observation.  The steps of determining approval decision, determining denial decision, deny benefits mimics mental processes of analysis and decision.  The step of generating a record mimics mental processes of memory.  The steps above, are directed toward data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward approving or denying a benefits submission request where a record of the benefit transaction or denial is generated and different portions of a benefit record related to benefits submission is displayed. Such concepts can be found in the abstract category of commercial interactions and business relations.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a system processor and display processes to (1) receive request-insignificant extra solution activity of transmitting data,  (2) generate a business logic with request comprising processing benefit rules-a common business practice (3) receive benefit submission-insignificant extra solution activity of transmitting data (4) determine an approval decision-directed toward common business activity (5) process the benefit submission –a common business activity (6)  determining a denial decision-a common business activity (7) generate a transaction/denial record-a common business activity (8) display product and second interface to pharmacy with different views-insignificant extra solution activity of outputting data (9) receive request to close benefit specification – an insignificant extra solution activity to close rules (10) close benefit specification disabling benefit processing logic (i.e. program) an insignificant extra solution activity.  Limitation 10 is broad enough to encompass manual activity.     The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the processor and interface at each step of the process is purely in terms of results desired and devoid of implementation of details.  Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).  
When considered as a combination of parts the combinations of Limitations 1-6 are directed toward a business process of submitting and approving/denying benefit submission. The combination of limitations 1-6 and 7 (generate a record) is directed toward a common business process of recording a transaction.  The combination of limitation 1-8 is directed toward displaying an interface to a product manufacture and a second interface to view records of the transaction of limitations 1-7.  The combination of limitations 8-9 are directed toward a receiving a user request to close a benefit specification and closing the benefit business logic (.i.e. program).   As discussed above the closing of the benefit business logic is so high level as to encompass manual processes.  
When the claims are taken as a whole, does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because the claimed subject matter as a whole or combination of part the claimed subject matter is directed toward a business process.  The limitations fail to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The system claims simply recite the concept of approving/denying benefit submission, generate, display records and closing a business logic (program) in response to a user request to close the benefit program.    
Accordingly the claimed limitations do not contain elements indicative of integration into a practical application.  
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to approve/deny benefits submission, generate records and display records.  
The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a specific technological function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any functions, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising data storage devices storing instructions, a processor, a processing business logic and first and second interface–is purely functional and generic. Nearly every computer system will include a “data storage devices storing instructions”, “processor” and “interface” capable of performing the basic computer functions required by the system claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-decision-recording-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), 
The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The specification recites the business logic may include rules (para 0034).  The specification recites that the media (storage device) may be any available media or storage device (see para 0073, para 0078).and discloses that the system and processor may be general purpose (para 0082).   The specification discloses the elements using high level processes without any specific or unique technical process.  The functions claimed can be performed by any technical means using generic hardware and programming.  
The specification discloses the disabling process to be:
Para 0050 “In one embodiment, the program will be completely disabled for everyone other than patients specifically authorized in the request sent”

para 0054 “how a secured program can be disabled within the system. For
instance, the vendor entity processor 140-3 performs the step of a method 301 at block 340 to send a request to disable the secured program to the system processor(s) 118. Next, the system processor(s) 118 performs the steps of the method 301 at block 342 to receive the request from the vendor entity processor 140-3 to disable or close the new secured program.”

The specification makes clear that the purpose to disable the program (i.e. business logic) is to mitigate risk and is so high level as to include manual processes.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 

Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);


The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 

US Pub No. 2015/0120418 A1 by Cervenka et al; US Pub No. 2009/0112721 A1 by Hammad et al; US Pub No. 2002/0062249 A1 by Iannacci; 

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 13-17 these dependent claim have also been reviewed with the same analysis as independent claim 12. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 12. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 13-17 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 18-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 18 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 19 recites a process to receive a request, receive a benefit submission, determine an approval/denial decision, generate a transaction record or denial record to be graphically indicated, receive request to close benefit specification and close benefits business logic, which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic processor and storage devices. That is, other than reciting data graphically indicated and closing a program, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of receiving a provision request, receive benefit submission, determine benefit approved/declined, and receive request to close a program mimic mental processes of observation.  The steps of receiving data and receiving request-mimics mental processes of observation.  The steps of determining approval decision, determining denial decision, deny benefits mimics mental processes of analysis and decision.  The step of generating a record mimics mental processes of memory.  The step of closing a program is so high level as to be performed manually. The steps above, are directed toward data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward approving or denying a benefits submission request where a record of the benefit transaction or denial is generated to be graphically indicated. Such concepts can be found in the abstract category of commercial interactions and business relations.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a system processor and display processes to (1) receive request-insignificant extra solution activity of transmitting data,  (2) receive benefit submission-insignificant extra solution activity of transmitting data (3) determining an approval/denied decision-directed toward common business activity (4) generate a transaction/denial record-a common business activity.  (5) receive request to close benefit specification and (6) disable benefit business logic (i.e. program).  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  The closing of the business logic could be performed manually in light of the specification and based on the language of the claims. Taking the claim elements separately, the operation performed at the processor and interface at each step of the process is purely in terms of results desired and devoid of implementation of details.  Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).  
When considered as a combination of parts the combinations of Limitations 1-4 are directed toward a business process of submitting and approving/denying benefit submission.  The combination of limitations 5-6 are directed toward a receiving a user request to close a benefit specification and closing the benefit business logic (.i.e. program).   As discussed above the closing of the benefit business logic is so high level as to encompass manual processes.  
When the claims are taken as a whole, does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because the claimed subject matter as a whole or combination of part the claimed subject matter is directed toward a business process.  The limitations fail to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The system claims simply recite the concept of approving/denying benefit submission, generate records that can be graphically indicated.   Accordingly the claimed limitations do not contain elements indicative of integration into a practical application.  
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to approve/deny benefits submission, generate records and display records.  
The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a specific technological function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any functions, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising data storage devices to receive data and generate records–is purely functional and generic. Nearly every computer system will include a “data storage devices storing instructions”, “processor” and “interface” capable of performing the basic computer functions required by the system claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-decision-recording-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), 
The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The specification recites the storage device may be any available media or storage device (see para 0073, para 0078).   The specification discloses the elements using high level processes without any specific or unique technical process.  The functions claimed can be performed by any technical means using generic hardware and programming.  
The specification discloses the disabling process to be:
Para 0050 “In one embodiment, the program will be completely disabled for everyone other than patients specifically authorized in the request sent”

para 0054 “how a secured program can be disabled within the system. For
instance, the vendor entity processor 140-3 performs the step of a method 301 at block 340 to send a request to disable the secured program to the system processor(s) 118. Next, the system processor(s) 118 performs the steps of the method 301 at block 342 to receive the request from the vendor entity processor 140-3 to disable or close the new secured program.”

The specification makes clear that the purpose to disable the program (i.e. business logic) is to mitigate risk and is so high level as to include manual processes.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 

Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);


The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 

US Pub No. 2015/0120418 A1 by Cervenka et al; US Pub No. 2009/0112721 A1 by Hammad et al; US Pub No. 2002/0062249 A1 by Iannacci; 

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 19-20 these dependent claim have also been reviewed with the same analysis as independent claim 18. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 18. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 19-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
‘In reference to Claims 1-11, Claims 12-17 and Claims 18-20:
Independent claims 1, 12 and 18 recited the limitation “subsequent to receiving at least one benefit submission receive a request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification; and responsive to the request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification, disable the benefit processing business logic” the specification does not have support for the manufacturer to request closing of a benefit specification and disabling the benefit.  Rather the specification has support for:
Para 0050 “In one embodiment, the program will be completely disabled for everyone other than patients specifically authorized in the request sent”

para 0054 “how a secured program can be disabled within the system. For
instance, the vendor entity processor 140-3 performs the step of a method 301 at block 340 to send a request to disable the secured program to the system processor(s) 118. Next, the system processor(s) 118 performs the steps of the method 301 at block 342 to receive the request from the vendor entity processor 140-3 to disable or close the new secured program.”
 Please note that there is support for disabling the program and that the vender to send a request to disable the program.  There is no support for the limitation where the request is received from the manufacturer to disable the program and there is no support for a request to close a benefit specification or a business logic to be disabled.  Rather the specification recites the program to be closed. 
Dependent claims 2-11, 13-17 and 19-20 depend upon independent claims 1, 12 and 18 respectively and therefore contain the same deficiencies as discussed above with respect to claims 1, 12 and 18.  Therefore, claims 1-20 are rejected under 35 USC 112 1st/(a) paragraph. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2009/0112721 A1 by Hammad et al. (Hammad) in view of US Pub No. 2014/0316796 A1 by Cox (Cox); US Pub No. 2003/0135414 A1 by Tai (Tai) and further in view of US Pub No. 2004/0078235 A1 by Tallal JR (JR)
In reference to Claim 1:
Hammad teaches:
(Currently Amended) A medical benefit fraud protection system ((Hammad) in at least Abstract) comprising:
one or more data storage devices storing a plurality of instructions configured to be executed ((Hammad) in at least FIG. 1, para 0021-0024); to:
receive a provisioning request from a first processor controlled by a product related entity being a manufacturer of a pharmaceutical product ((Hammad) in at least para 0018-0019, para 0022), the provisioning request comprising a medical benefit specification from the manufacturer of the pharmaceutical product, the medical benefit specification being a pharmaceutical benefit specification and comprising a payment assistance for the pharmaceutical product ((Hammad) in at least para 0018-0019, para 0022, para 0037, para 0041, para 0084) and a plurality of limitation use of the payment assistance  ...wherein the pharmaceutical benefit specification is received from the product related entity being the manufacturer of the pharmaceutical product without using a clearinghouse((Hammad) in at least FIG. 4; para 0041, para 0042, para 0067-0070, para 0084-0085);
generate a benefit processing business logic with the provisioning request, the benefit processing business logic comprising benefit processing rules, the provisioning occurring during continued execution of the instructions, wherein generating the benefit processing business logic comprises generating the benefit processing rules ...((Hammad) in at least Fig. 4; para 0024, para 0036, para 0060-0061, para 0063-0064, para 0066-0071 wherein the prior art teaches determining eligibility, para 0094) ;
receive a benefit submission from a second processor controlled by a dispensary entity, the dispensary entity being a pharmacy entity, the benefit submission relating to the pharmaceutical benefit specification, ..., wherein the pharmaceutical benefit specification is used for the pharmacy entity but not other pharmacy entities of the plurality of pharmacy entities((Hammad) in at least FIG. 4; FIG. 6-7; para 0016 wherein the prior art teaches coupons are product, supplier specific, para 0028 wherein the prior art teaches drug stores; para 0037-0041 wherein the prior art teaches coupon/discount provided by merchant/manufacturer and teaches zero benefit is merchant/manufacturer low on inventory, para 0047, para 0061-0064, para 0069-0072);
determine an approval decision or a denial decision of the benefit submission based on the limitations of use of the pharmaceutical benefit specification ...((Hammad) in at least FIG. 4; para 0071-0073, para 0077, para 0087-0088);
in response to determining an approval decision of the benefit submission, process the benefit submission using the benefit processing business logic including the benefit processing rules thereof based on the pharmaceutical benefit specification ((Hammad) in at least FIG. 4; para 0071-0073, para 0089, para 0090-0091);
in response to determining a denial decision of the benefit submission, deny the benefit submission ((Hammad) in at least para 0016 wherein the prior art teaches declining a transaction, para 0051, para 0071, para 0072, para 0076-0077, para 0090);
generate a benefit transaction record or a denial record related to the benefit submission ((Hammad) in at least para 0050, para 0075, para 0091); 
display.a first access interface to the manufacturer of the pharmaceutical product and a second access interface to the pharmacy entity ((Hammad) in at least Abstract; para 0005-0008, the displaying occurring during the execution of the instructions, wherein the first and second access interfaces are accessible during the execution and comprise different views to different portions of the benefit transaction record related to the benefit submission. ((Hammad) in at least FIG. 6-7; para 0084-0085, para 0090-0091)
Hammad does not explicitly teach:
a plurality of limitations of use of the payment assistance to facilitate preventing fraudulent use of payment assistance,
processing rules to include enabling the manufacturer of the pharmaceutical product as a secondary payer in accordance with the pharmaceutical benefit specification in the event that a primary payer does not cover a claim for payment and specifying an amount of coverage for the claim for payment;
wherein the benefit submission is received from the pharmacy entity using a clearinghouse, wherein multiple rows of data related to the plurality of pharmacy entities including the pharmacy entity are received from the clearinghouse and distributed and stored into a plurality of segmented database tables
wherein the determining comprises determining whether to use the manufacturer of the pharmaceutical product as the secondary payer instead of or in addition to the primary payer and determining a secondary payment
display a first access interface to the manufacturer of the pharmaceutical product  and a second access interface to the pharmacy entity
subsequent to receiving at least one benefit submission receive a request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification; and 
responsive to the request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification, disable the benefit processing business logic, wherein the disabling the benefit processing logic prevents future approval decisions related to the pharmaceutical benefit submission [the wherein clause is directed toward intended use and carries no patentable weight]
Cox teaches:
receive a provisioning request from a first processor controlled by a product related entity being a manufacturer of a pharmaceutical product, the provisioning request comprising a medical benefit specification from the manufacturer of the pharmaceutical product, the medical benefit specification being a pharmaceutical benefit specification and comprising a payment assistance for the pharmaceutical product and ...wherein the pharmaceutical benefit specification is received from the product related entity being the manufacturer of the pharmaceutical product without using a clearinghouse((Cox) in at least FIG. 3-4, FIG. 8, FIG. 9A; para 0026, para 0050, para 0059-0060, para 0112-0114, para 0118, para 0138);
generate a benefit processing business logic with the provisioning request, the benefit processing business logic comprising benefit processing rules, the provisioning occurring during continued execution of the instructions, wherein generating the benefit processing business logic comprises generating the benefit processing rules to include enabling the manufacturer of the pharmaceutical product as a secondary payer in accordance with the pharmaceutical benefit specification in the event that a primary payer does not cover a claim for payment and specifying an amount of coverage for the claim for payment ((Cox) in at least Abstract; FIG. 3. FIG. 9A-B; para 0011, para 0029, para 0031, para 0050, para 0056-0059, para 0080, para 0112-0113, para 0118, para 0120);
receive a benefit submission from a second processor controlled by a dispensary entity, the dispensary entity being a pharmacy entity, the benefit submission relating to the pharmaceutical benefit specification, wherein the benefit submission is received from the pharmacy entity using a clearinghouse, ..., wherein the pharmaceutical benefit specification is used for the pharmacy entity ... ((Cox) in at least para 0010-0011, para 0021 wherein the prior art teaches reimbursement via hub, para 0050, para 0065, para 0072, para 0085, para 0111-0114);
determine an approval decision or a denial decision of the benefit submission based on the limitations of use of the pharmaceutical benefit specification wherein the determining comprises determining whether to use the manufacturer of the pharmaceutical product as the secondary payer instead of or in addition to the primary payer and determining a secondary payment ((Cox) in at least FIG. 4; FIG. 14; abstract; para 0029-0031, para 0056-0059, para 0095, para 0097, para 0109-0110, para 0112, para 0138, para 0147, par a0167-0179, para 0198);
in response to determining an approval decision of the benefit submission, process the benefit submission using the benefit processing business logic including the benefit processing rules thereof based on the pharmaceutical benefit specification ((Cox) in at least para 0100-0106, para 0167-0179);
display a first access interface to the manufacturer of the pharmaceutical product and a second access interface to the pharmacy entity, the displaying occurring during the execution of the instructions, wherein the first and second access interfaces are accessible during the execution and comprise different views to different portions of the benefit transaction record related to the benefit submission. ((Cox) in at least para 0050-0051, para 0142, para 0148)
Both Hammad and Cox are directed toward providing payment benefits for healthcare products.  Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include the processing of rules for benefits of Cox since Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility.
Both Hammad and Cox are directed toward providing payment benefits for healthcare products where the manufacturer and pharmacy/clinics communicate with each other and have display capabilities.  Cox teaches the motivation of displaying available discounts and/or no reimbursement available to the vendor.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of communication of Hammad to include the teaching of Cox since Cox teaches the motivation of displaying available discounts and/or no reimbursement available to the vendor.
Tai teaches:
a plurality of limitations of use of the payment assistance to facilitate preventing fraudulent use  of payment assistance ((Tai) in at least Abstract; para 0011, para 0023, para 0045,  para 0057),
subsequent to receiving at least one benefit submission receive a request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification ((Tai) in at least abstract; para 0067-0068, Claim 1); and 
responsive to the request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification, disable the benefit processing business logic, wherein the disabling the benefit processing logic prevents future approval decisions related to the pharmaceutical benefit submission [the wherein clause is directed toward intended use and carries no patentable weight] ((Tai) in at least abstract; para 0067-0068, Claim 1)
Both Hammad and Tai are directed toward providing coupons to discount cost for clients.  Tai teaches the motivation of vendors [manufacturer] requesting/implementing that a benefit program to be closed in order to prevent fraud with an ineligible use of the coupons.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include disabling benefits/coupons of Tai since Tai teaches the motivation of vendors [manufacturer] requesting/implementing that a benefit program to be closed in order to prevent fraud with an ineligible use of the coupons.
JR teaches:
‘wherein multiple rows of data related to the plurality of pharmacy entities including the pharmacy entity are received from the clearinghouse and distributed and stored into a plurality of segmented database tables, ((JR) in at least FIG. 4-5; para 0021, para 0066, para 0071)
Both Hammad and JR are directed toward a system for direct point to point between providers, pharmacies, hospitals, clinics facilities and etc... JR teaches the motivation of segmenting provider list in order to separate basic providers from premium providers.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the storage of data of Hammad to include segmented tables/listing as taught by JR since JR teaches the motivation of segmenting provider list in order to separate basic providers from premium providers.  
In reference to Claim 2:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 2
(Original) The medical benefit fraud protection system of claim 1 (see rejection of claim 1 above), 
wherein the limitations of use in the benefit specification limit the benefit specification to one or more patients ((Hammad) in at least para 0042)
Cox teaches:
wherein the limitations of use in the benefit specification limit the benefit specification to one or more patients ((Cox) in at least Abstract; FIG. 3. FIG. 9A-B; para 0011, para 0029, para 0031, para 0050, para 0056-0059, para 0080, para 0112-0113, para 0118, para 0120)
Both Hammad and Cox are directed toward providing medical benefits according to rules.  Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility for each client.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include the processing of rules for benefits of Cox since Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility for each client
In reference to Claim 3:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 3.
(Original) The medical benefit fraud protection system of claim 1 (see rejection of claim 1 above), 
wherein the limitations of use in the benefit specification limit the benefit specification to a period of time ((Hammad) in at least para 0042).
In reference to Claim 4:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 4.
(Original) The medical benefit fraud protection system of claim 1 (see rejection of claim 1 above), 
Hammad does not explicitly teach:
wherein the limitations of use in the benefit specification limit the benefit specification to a number of uses.
Tai teaches:
wherein the limitations of use in the benefit specification limit the benefit specification to a number of uses.((Tai) in at least Abstract; para 0067-0068), 
Both Hammad and Tai are directed toward providing coupons to discount cost for clients.  Tai teaches the motivation of limiting use in order to prevent duplication of a discount and prevent fraud.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include limiting benefit/coupon use of Tai since Tai teaches the motivation of limiting use in order to prevent duplication of a discount and prevent fraud.
In reference to Claim 5:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 5.
(Original) The medical benefit fraud protection system of claim 1 (see rejection of claim 1 above), 
wherein the limitations of use in the benefit specification limit the benefit specification to one or more patients for a period of time ...((Hammad) in at least para 0042).
Hammad does not explicitly teach:
wherein the limitations of use in the benefit specification limit the benefit specification to one or more patients for ... a number of uses 
Tai teaches:
wherein the limitations of use in the benefit specification limit the benefit specification to one or more patients for a period of time and a number of uses. .((Tai) in at least Abstract; para 0058para 0067-0068), 
Both Hammad and Tai are directed toward providing coupons to discount cost for clients.  Tai teaches the motivation of limiting use in order to prevent duplication of a discount and expiration date for benefit and prevent fraud.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include limiting benefit/coupon use of Tai since Tai teaches the motivation of limiting use in order to prevent duplication of a discount and expiration date for benefit and prevent fraud.
In reference to Claim 6:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 6.
(Original) The medical benefit fraud protection system of claim 1 (see rejection of claim 1 above), 
Hammad does not explicitly teach:
wherein provisioning the benefit processing business logic comprises generating one or more business rules based on the provisioning request.
Cox teaches:
wherein provisioning the benefit processing business logic comprises generating one or more business rules based on the provisioning request ((Cox) in at least para 0011, para 0027, para 0029-0030, para 0167)
Both Hammad and Cox are directed toward providing medical benefits according to rules.  Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility for each client.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include the processing of rules for benefits of Cox since Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility for each client
In reference to Claim 7:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 7.
(Original) The medical benefit fraud protection system of claim 1 (see rejection of claim 1 above), 
wherein the product related entity comprises a manufacturer of the medical benefit specification.((Hammad) in at least para 0018-0019, para 0022, para 0032-0033, para 0037-0038, para 0047-0049, para 0068)
In reference to Claim 8:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 8.
(Original) The medical benefit fraud protection system of claim 1 (see rejection of claim 1), 
wherein the benefit submission is received via a clearinghouse.((Hammad) in at least para 0035, para 0052)
In reference to Claim 9:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 9.
(Original) The medical benefit fraud protection system of claim 1 (see rejection of claim 1 above), 
wherein the benefit submission is not received via a clearinghouse.((Hammad) in at least para 0036, para 0037)
In reference to Claim 10:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 10.
(Original) The medical benefit fraud protection system of claim 1, wherein the plurality of instructions are further configured to be executed (see rejection of claim 1 above)
to receive a plurality of provisioning requests from a plurality of product related entities, the plurality of provisioning requests comprising specifications of a plurality of benefit specifications from the plurality of product related entities ((Hammad) in at least para 0016-0019, para 0022, para 0032-0033, para 0036, para 0038-0041, para 0047-0050, para 0064)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2009/0112721 A1 by Hammad et al. (Hammad) in view of US Pub No. 2014/0316796 A1 by Cox (Cox); US Pub No. 2003/0135414 A1 by Tai (Tai) in view of US Pub No. 2004/0078235 A1 by Tallal JR (JR) as applied to claim 10 above, and further in view of US Pub No. 2015/0081324 A1 by Adjaoute (Adjaoute)
In reference to Claim 11:
The combination of Hammad and Brofman discloses the limitations of dependent claim 10.  Hammad further discloses the limitations of dependent claim 11.
(Original) The medical benefit fraud protection system of claim 10, wherein the plurality of instructions are further configured to be executed (see rejection of claim 10 above)
Hammad does not explicitly teach:
to provision the benefit processing business logic of the medical benefit fraud protection system with the plurality of provisioning requests, the provisioning occurring during continued operation of the medical benefit fraud protection system.
Adjaoute teaches:
to provision the benefit processing business logic of the medical benefit fraud protection system with the plurality of provisioning requests, the provisioning occurring during continued operation of the medical benefit fraud protection system.((Adjaoute) in at least FIG. 2; para 0006, para 0056; para Table 1)
Both Hammad and Adjaoute are directed toward medical benefits provided.  Adjaoute teaches the motivation of utilizing fraud prevention system/algorithms as it related to medical benefits because of the costs that arrives from such events. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include fraud prevention system/algorithm of Adjaoute since Adjaoute teaches the motivation of utilizing fraud prevention system/algorithms as it related to medical benefits because of the costs that arrives from such events
Claim 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2009/0112721 A1 by Hammad et al. (Hammad) in view of US Pub No. 2014/0316796 A1 by Cox (Cox); US Pub No. 2003/0135414 A1 by Tai (Tai) and further in view of US Pub No. 2004/0078235 A1 by Tallal JR (JR)
In reference to Claim 12:
Hammad teaches:
(Currently Amended) A medical benefit fraud protection method ((Hammad) in at least Abstract), the method comprising:
receiving a provisioning request from a first processor controlled by a product related entity being a manufacturer of a pharmaceutical product, the provisioning request comprising a benefit specification from the manufacturer of the pharmaceutical product, the benefit specification being a pharmaceutical benefit specification comprising a payment assistance for the pharmaceutical product ((Hammad) in at least FIG. 4; para 0042, para 0067-0070) and a plurality of limitations of use of the payment assistance ... wherein the pharmaceutical benefit specification is received from the product related entity being the manufacturer of the pharmaceutical product without using a clearinghouse ((Hammad) in at least FIG. 4; para 0041, para 0042, para 0067-0070, para 0084-0085);
generating a benefit processing business logic with the provisioning request, the benefit processing business logic comprising benefit processing rules, wherein generating the benefit processing business logic comprises generating the benefit processing rules ...((Hammad) in at least Fig. 4; para 0024, para 0036, para 0060-0061, para 0063-0064, para 0066-0071 wherein the prior art teaches determining eligibility, para 0094);
receiving a benefit submission from a second processor controlled by a dispensary entity, the dispensary entity being a pharmacy entity, the benefit submission relating to the benefit specification from the product related entity wherein the benefit submission is received from the pharmacy entity using a clearinghouse, ...wherein the pharmaceutical benefit specification is used for the pharmacy entity hut not for other pharmacy entities of the plurality of pharmacy entities ((Hammad) in at least FIG. 4; FIG. 6-7; para 0016 wherein the prior art teaches coupons are product, supplier specific, para 0028 wherein the prior art teaches drug stores; para 0037-0041 wherein the prior art teaches coupon/discount provided by merchant/manufacturer and teaches zero benefit is merchant/manufacturer low on inventory, para 0047, para 0061-0064, para 0069-0072);
determining an approval decision or a denial decision of the pharmaceutical benefit submission based on the limitations of use of the pharmaceutical benefit specification ...((Hammad) in at least FIG. 4; para 0071-0073, para 0077, para 0087-0088);
in response to determining an approval decision of the pharmaceutical benefit submission, processing the benefit submission using the benefit processing business logic including the benefit processing rules thereof based on the pharmaceutical benefit specification ((Hammad) in at least FIG. 4; para 0071-0073, para 0089, para 0090-0091);
in response to determining a denial decision of the benefit submission, denying the benefit submission ((Hammad) in at least para 0016 wherein the prior art teaches declining a transaction, para 0051, para 0071, para 0072, para 0076-0077, para 0090);
generating a benefit transaction record related to the benefit submission ((Hammad) in at least para 0050, para 0075, para 0091); 
displaying a first access interface to the manufacturer of the pharmaceutical product and a second access interface to the pharmacy entity, the displaying occurring during execution, wherein the first and second access interfaces are accessible and comprise different views to different portions of the benefit transaction record related to the benefit submission ((Hammad) in at least FIG. 6-7; para 0084-0085, para 0090-0091)
Hammad does not explicitly teach:
a plurality of limitations of use of the payment assistance to facilitate preventing fraudulent use of the payment assistance,
generating the benefit processing rules to include enabling the manufacturer of the pharmaceutical product as a secondary paver in accordance with the pharmaceutical benefit specification in the even! that a primary paver does not cover a claim for payment and specifying an amount of coverage for the claim for payment;
wherein multiple rows of data related to a plurality of pharmacy entities including the pharmacy entity are received from the clearinghouse and distributed and stored into a plurality of segmented database tables, 
wherein the determining comprises determining whether to use the manufacturer of the pharmaceutical product as a secondary payer instead of or in addition to the primary payer and determining a secondary payment; 
display a first access interface to the manufacturer of the pharmaceutical product  and a second access interface to the pharmacy entity
subsequent to receiving at least one benefit submission, receive a request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification; and 
responsive to the request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification, disable the benefit processing business logic, wherein disabling the benefit processing business logic prevent future approval decisions related to the pharmaceutical benefit submission.
Cox teaches:
receiving a provisioning request from a first processor controlled by a product related entity being a manufacturer of a pharmaceutical product, the provisioning request comprising a medical benefit specification from the manufacturer of the pharmaceutical product, the medical benefit specification being a pharmaceutical benefit specification and comprising a payment assistance for the pharmaceutical product and ...wherein the pharmaceutical benefit specification is received from the product related entity being the manufacturer of the pharmaceutical product without using a clearinghouse((Cox) in at least FIG. 3-4, FIG. 8, FIG. 9A; para 0026, para 0050, para 0059-0060, para 0112-0114, para 0118, para 0138);
generating a benefit processing business logic with the provisioning request, the benefit processing business logic comprising benefit processing rules, the provisioning occurring during continued execution of the instructions, wherein generating the benefit processing business logic comprises generating the benefit processing rules to include enabling the manufacturer of the pharmaceutical product as a secondary payer in accordance with the pharmaceutical benefit specification in the event that a primary payer does not cover a claim for payment and specifying an amount of coverage for the claim for payment ((Cox) in at least Abstract; FIG. 3. FIG. 9A-B; para 0011, para 0029, para 0031, para 0050, para 0056-0059, para 0080, para 0112-0113, para 0118, para 0120);
receiving a benefit submission from a second processor controlled by a dispensary entity, the dispensary entity being a pharmacy entity, the benefit submission relating to the pharmaceutical benefit specification, wherein the benefit submission is received from the pharmacy entity using a clearinghouse, ..., wherein the pharmaceutical benefit specification is used for the pharmacy entity ... ((Cox) in at least para 0010-0011, para 0021 wherein the prior art teaches reimbursement via hub, para 0050, para 0065, para 0072, para 0085, para 0111-0114);
determining an approval decision or a denial decision of the benefit submission based on the limitations of use of the pharmaceutical benefit specification wherein the determining comprises determining whether to use the manufacturer of the pharmaceutical product as the secondary payer instead of or in addition to the primary payer and determining a secondary payment ((Cox) in at least FIG. 4; FIG. 14; abstract; para 0029-0031, para 0056-0059, para 0095, para 0097, para 0109-0110, para 0112, para 0138, para 0147, par a0167-0179, para 0198);
in response to determining an approval decision of the benefit submission, process the benefit submission using the benefit processing business logic including the benefit processing rules thereof based on the pharmaceutical benefit specification ((Cox) in at least para 0100-0106, para 0167-0179);
displaying a first access interface to the manufacturer of the pharmaceutical product  and a second access interface to the pharmacy entity, the displaying occurring during the execution of the instructions, wherein the first and second access interfaces are accessible during the execution and comprise different views to different portions of the benefit transaction record related to the benefit submission. ((Cox) in at least para 0050-0051, para 0142, para 0148)
Both Hammad and Cox are directed toward providing payment benefits for healthcare products.  Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include the processing of rules for benefits of Cox since Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility.
Both Hammad and Cox are directed toward providing payment benefits for healthcare products where the manufacturer and pharmacy/clinics communicate with each other and have display capabilities.  Cox teaches the motivation of displaying available discounts and/or no reimbursement available to the vendor.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of communication of Hammad to include the teaching of Cox since Cox teaches the motivation of displaying available discounts and/or no reimbursement available to the vendor.
Tai teaches:
a plurality of limitations of use of the payment assistance to facilitate preventing fraudulent use  of payment assistance ((Tai) in at least Abstract; para 0011, para 0023, para 0045,  para 0057),
subsequent to receiving at least one benefit submission receive a request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification ((Tai) in at least abstract; para 0067-0068, Claim 1); and 
responsive to the request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification, disable the benefit processing business logic, wherein the disabling the benefit processing logic prevents future approval decisions related to the pharmaceutical benefit submission [the wherein clause is directed toward intended use and carries no patentable weight] ((Tai) in at least abstract; para 0067-0068, Claim 1)
Both Hammad and Tai are directed toward providing coupons to discount cost for clients.  Tai teaches the motivation of vendors [manufacturer] requesting/implementing that a benefit program to be closed in order to prevent fraud with an ineligible use of the coupons.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include disabling benefits/coupons of Tai since Tai teaches the motivation of vendors [manufacturer] requesting/implementing that a benefit program to be closed in order to prevent fraud with an ineligible use of the coupons.
JR teaches:
‘wherein multiple rows of data related to the plurality of pharmacy entities including the pharmacy entity are received from the clearinghouse and distributed and stored into a plurality of segmented database tables, ((JR) in at least FIG. 4-5; para 0021, para 0066, para 0071)
Both Hammad and JR are directed toward a system for direct point to point between providers, pharmacies, hospitals, clinics facilities and etc... JR teaches the motivation of segmenting provider list in order to separate basic providers from premium providers.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the storage of data of Hammad to include segmented tables/listing as taught by JR since JR teaches the motivation of segmenting provider list in order to separate basic providers from premium providers.  
In reference to Claim 13:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 12.  Hammad further discloses the limitations of dependent claim 13
(Original) The medical benefit fraud protection method of claim 12 (see rejection of claim 12 above), 
wherein the limitations of use in the benefit specification limit the benefit specification to one or more patients. ((Hammad) in at least para 0042)
Cox teaches:
wherein the limitations of use in the benefit specification limit the benefit specification to one or more patients ((Cox) in at least Abstract; FIG. 3. FIG. 9A-B; para 0011, para 0029, para 0031, para 0050, para 0056-0059, para 0080, para 0112-0113, para 0118, para 0120)
Both Hammad and Cox are directed toward providing medical benefits according to rules.  Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility for each client.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include the processing of rules for benefits of Cox since Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility for each client
In reference to Claim 14:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 12.  Hammad further discloses the limitations of dependent claim 14
(Original) The medical benefit fraud protection method of claim 12 (see rejection of claim 12 above), 
wherein the limitations of use in the benefit specification limit the benefit specification to a period of time.((Hammad) in at least para 0042)
In reference to Claim 15:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 12.  Hammad further discloses the limitations of dependent claim 15
(Original) The medical benefit fraud protection method of claim 12 (see rejection of claim 12 above)
Hammad does not explicitly teach:
wherein the limitations of use in the benefit specification limit the benefit specification to a number of uses.
Tai teaches:
wherein the limitations of use in the benefit specification limit the benefit specification to a number of uses. .((Tai) in at least Abstract; para 0067-0068), 
Both Hammad and Tai are directed toward providing coupons to discount cost for clients.  Tai teaches the motivation of limiting use in order to prevent duplication of a discount and prevent fraud.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include limiting benefit/coupon use of Tai since Tai teaches the motivation of limiting use in order to prevent duplication of a discount and prevent fraud.
In reference to Claim 16:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 12.  Hammad further discloses the limitations of dependent claim 16
(Original) The medical benefit fraud protection method of claim 12 (see rejection of claim 12 above), 
wherein the limitations of use in the benefit specification limit the benefit specification to one or more patients for a period of time ...((Hammad) in at least para 0042)
Hammad does not explicitly teach:
wherein the limitations of use in the benefit specification limit the benefit specification to one or more patients for .... a number of uses
Tai teaches:
wherein the limitations of use in the benefit specification limit the benefit specification to one or more patients for a period of time and a number of uses .((Tai) in at least Abstract; para 0067-0068), 
Both Hammad and Tai are directed toward providing coupons to discount cost for clients.  Tai teaches the motivation of limiting use in order to prevent duplication of a discount and prevent fraud.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include limiting benefit/coupon use of Tai since Tai teaches the motivation of limiting use in order to prevent duplication of a discount and prevent fraud.
In reference to Claim 17:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 12.  Hammad further discloses the limitations of dependent claim 17
(Original) The medical benefit fraud protection method of claim 12 (see rejection of claim 12 above), 
Hammad does not explicitly teach:
wherein provisioning the benefit processing business logic comprises generating one or more business rules based on the provisioning request.
Cox teaches:
wherein provisioning the benefit processing business logic comprises generating one or more business rules based on the provisioning request ((Cox) in at least para 0011, para 0027, para 0029-0030, para 0167)
Both Hammad and Cox are directed toward providing medical benefits according to rules.  Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility for each client.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include the processing of rules for benefits of Cox since Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility for each client
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2009/0112721 A1 by Hammad et al. (Hammad) in view of US Pub No. 2014/0316796 A1 by Cox (Cox); US Pub No. 2003/0135414 A1 by Tai (Tai) and further in view of US Pub No. 2004/0078235 A1 by Tallal JR (JR) and US Pub No. 2018/0121621 A1 b7 Wiley II (Wiley) 
In reference to Claim 18:
Hammad teaches:
(Currently Amended) A medical benefit fraud protection system ((Hammad) in at least Abstract) comprising:
one or more data storage devices storing a plurality of computer-readable instructions configured to be executed ((Hammad) in at least FIG. 1, para 0021-0024) to:
receive a provisioning request from a product related entity being a manufacturer of a pharmaceutical product, the provisioning request comprising a medical benefit specification from the  manufacturer of the pharmaceutical product ((Hammad) in at least para 0018-0019, para 0022), the medical benefit specification being a pharmaceutical benefit specification and comprising a payment assistance for the pharmaceutical product ((Hammad) in at least para 0018-0019, para 0022, para 0037, para 0041, para 0084) and a plurality of limitations of use of the payment assistance ... wherein the pharmaceutical benefit specification is received from the product related entity being the manufacturer of the pharmaceutical product without using a clearinghouse ((Hammad) in at least FIG. 4; para 0041, para 0042, para 0067-0070, para 0084-0085);
receive a benefit submission from a medical merchant, the benefit submission relating to the medical benefit specification wherein the benefit submission is received from the pharmacy entity using a clearinghouse, ...wherein the pharmaceutical benefit specification is used for the pharmacy entity but not for other pharmacy entities of the plurality of pharmacy entities; ((Hammad) in at least FIG. 4; FIG. 6-7; para 0016 wherein the prior art teaches coupons are product, supplier specific, para 0028 wherein the prior art teaches drug stores; para 0037-0041 wherein the prior art teaches coupon/discount provided by merchant/manufacturer and teaches zero benefit is merchant/manufacturer low on inventory, para 0047, para 0061-0064, para 0069-0072);
determine whether the benefit submission is approved or denied based on the limitations of use ,,,((Hammad) in at least FIG. 4; para 0071-0073, para 0077, para 0087-0088);
in response to the determination of approval, process the benefit submission, generate a benefit transaction record, and cause the benefit transaction record to be graphically indicated ((Hammad) in at least FIG. 6-7; para 0084-0085, para 0090-0091); 
Hammad does not explicitly teach:
a plurality of limitations of use of the payment assistance to facilitate preventing fraudulent use of the payment assistance, 
wherein multiple rows of data related to a plurality of pharmacy entities including the pharmacy entity are received from the clearinghouse and distributed and stored into a plurality of segmented database tables,
wherein the determining comprises determining whether to use the manufacturer of the pharmaceutical product as a secondary paver instead of or in addition to the primary paver and determining a secondary payment;
in response to the determination of denial, deny the benefit submission and generate a benefit denial record, and cause the benefit denial record to be graphically indicated.
Subsequent to receiving at least one benefit submission, receive a request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification;
responsive to the request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification, disable the benefit processing business logic, wherein disabling the benefit processing business logic prevents future approval decisions related to the pharmaceutical benefit submission. [directed toward intended use]
Cox teaches:
receive a provisioning request from a first processor controlled by a product related entity being a manufacturer of a pharmaceutical product, the provisioning request comprising a medical benefit specification from the manufacturer of the pharmaceutical product, the medical benefit specification being a pharmaceutical benefit specification and comprising a payment assistance for the pharmaceutical product and ...wherein the pharmaceutical benefit specification is received from the product related entity being the manufacturer of the pharmaceutical product without using a clearinghouse((Cox) in at least FIG. 3-4, FIG. 8, FIG. 9A; para 0026, para 0050, para 0059-0060, para 0112-0114, para 0118, para 0138);
receive a benefit submission from a medical merchant, the benefit submission relating to the medical benefit specification, wherein the benefit submission is received from the pharmacy entity using a clearinghouse, ... wherein the pharmaceutical benefit specification is used for the pharmacy entity but not for other pharmacy entitles of the plurality of pharmacy entitles;... ((Cox) in at least para 0010-0011, para 0021 wherein the prior art teaches reimbursement via hub, para 0050, para 0065, para 0072, para 0085, para 0111-0114);
determine whether the benefit submission is approved or denied based on the limitations of use, wherein the determining comprises determining whether to use the manufacturer of the pharmaceutical product as a secondary paver instead of or in addition to the primary paver and determining a secondary payment; ((Cox) in at least FIG. 4; FIG. 14; abstract; para 0029-0031, para 0056-0059, para 0095, para 0097, para 0109-0110, para 0112, para 0138, para 0147, par a0167-0179, para 0198);
in response to the determination of approval, process the benefit submission, generate a benefit transaction record, and cause the benefit transaction record to be graphically indicated ((Cox) in at least para 0100-0106, para 0167-0179);
Both Hammad and Cox are directed toward providing payment benefits for healthcare products.  Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include the processing of rules for benefits of Cox since Cox teaches the motivation of applying rules for benefits in order to determine how much assistant to provide and eligibility.
Tai teaches:
a plurality of limitations of use of the payment assistance to facilitate preventing fraudulent use  of payment assistance ((Tai) in at least Abstract; para 0011, para 0023, para 0045,  para 0057),
subsequent to receiving at least one benefit submission receive a request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification ((Tai) in at least abstract; para 0067-0068, Claim 1); and 
responsive to the request from the manufacturer of the pharmaceutical product to close the pharmaceutical benefit specification, disable the benefit processing business logic, wherein the disabling the benefit processing logic prevents future approval decisions related to the pharmaceutical benefit submission [the wherein clause is directed toward intended use and carries no patentable weight] ((Tai) in at least abstract; para 0067-0068, Claim 1)
Both Hammad and Tai are directed toward providing coupons to discount cost for clients.  Tai teaches the motivation of vendors [manufacturer] requesting/implementing that a benefit program to be closed in order to prevent fraud with an ineligible use of the coupons.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the benefits process of Hammad to include disabling benefits/coupons of Tai since Tai teaches the motivation of vendors [manufacturer] requesting/implementing that a benefit program to be closed in order to prevent fraud with an ineligible use of the coupons.
JR teaches:
‘wherein multiple rows of data related to the plurality of pharmacy entities including the pharmacy entity are received from the clearinghouse and distributed and stored into a plurality of segmented database tables, ((JR) in at least FIG. 4-5; para 0021, para 0066, para 0071)
Both Hammad and JR are directed toward a system for direct point to point between providers, pharmacies, hospitals, clinics facilities and etc... JR teaches the motivation of segmenting provider list in order to separate basic providers from premium providers.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the storage of data of Hammad to include segmented tables/listing as taught by JR since JR teaches the motivation of segmenting provider list in order to separate basic providers from premium providers
Wiley teaches:
in response to the determination of denial, deny the benefit submission and generate a benefit denial record, and cause the benefit denial record to be graphically indicated.((Wiley) in at least para 0004, para 0012, para 0029-0030, para 0034-0035, para 0066)
Both Hammad and Wiley are directed toward submission of benefits provided by manufacturers.  Wiley teaches the motivation of benefits records with do not indication a subsequent approval benefit in order to provide information on benefits approved and not approved and teaches an options display interface capable of displaying visual and graphic information in order to communication in different formats.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the information stored with respect to benefits and display capability of Hammad to include the teaching of Wiley since Wiley teaches the motivation of benefits records with do not indication a subsequent approval benefit in order to provide information on benefits approved and not approved and teaches an options display interface capable of displaying visual and graphic information in order to communication in different formats.   . 
In reference to Claim 19:
The combination of Hammad, Cox, Wiley, Tai and JR discloses the limitations of independent claim 12.  Hammad further discloses the limitations of dependent claim 19
(Original) The medical benefit fraud protection system of claim 18, (see rejection of claim 18 above) 
wherein the limitations of use of the benefit specification limit the benefit specification to a unique identity of a customer.((Hammad) in at least para 0045-0046, para 0054, para 0062)
In reference to Claim 20:
The combination of Hammad, Cox, Tai and JR discloses the limitations of independent claim 12.  Hammad further discloses the limitations of dependent claim 20.
(Original) The medical benefit fraud protection system of claim 18 (see rejection of claim 18 above), 
wherein the limitations of use of the benefit specification limit the benefit specification to a designated period of time.((Hammad) in at least para 0042)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2018/0211724 A1 by Wang; US Pub No. 2020/0013124 A1 by Obee et al; US Pub No. 2013/0263227 A1 by Gongaware et al; US Pub No. 2012/0123845 A1 by Junger et al; US Pub No. 2011/0066562 A1 by Stapleton et al US Pub No. 2013/0151273 A1 by Jones et al; US Pub No. 2013/0159194 A1 by Habib; US Pub No. 2015/0199492 A1 by Johnson
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697